DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the different cathode layer" in claim 3 line 1.  There is insufficient antecedent basis for this limitation in the claim. (NOTE: this is because claim 3 depends from claim 1 when claim 2 is the claim that brought in “a different cathode layer.)
Claim 3 recites the limitation "the group" in claim 3 line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 2008/0299434), and further in view of Wallin (US 2002/0187389).
As to claim 1, Katagiri discloses a solid oxide fuel cell ([0025]) comprising: and anode ([0025]); an electrolyte ([0025]); and a cathode ([0025]). Katagiri is silent to wherein the cathode comprising PrxCoyO3, wherein the ratio of x and y are 1:1. Wallin discloses a high performance electro-catalyst, which is itself active as the cathode in a fuel cell ([0006]) wherein the cathode composition of the reaction product is YSZ and PrCoO3. It would have been obvious to one of ordinary skill within the at the time of the effective filling date of the invention to use the cathode active material from Wallin within Katagiri because the cathode has good performance, indicating that this phase is itself not only a good conductor but also a good catalyst for oxygen activities ([0006]). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the cathode active material from Wallin within Katagiri as a mere combining prior art elements according to known methods to yield predictable results i.e. active material for a fuel cell (see MPEP 2143 I (A)).  
As to claim 2, modified Katagiri discloses wherein the cathode is a bilayer cathode ([0028]; Katagiri) comprising both PrxCoyO3 and a different cathode layer ([0028]; Katagiri). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 3, modified Katagiri discloses wherein the different cathode layer is selected from a group comprising of: gadolinium-doper ceria, lanthanum strontium cobalt ferrite, and a mixture of gadolinium-doped ceria and samarium strontium cobaltite ([0065]; Katagiri).
As to claim 4, Katagiri discloses a solid oxide fuel cell ([0025]) comprising: an anode ([0025]); an electrolyte ([0025]); and a multilayer cathode ([0025], [0028] and [0030]). Katagiri is silent to wherein at least one cathode layer comprises PrxCoyO3, wherein the ratio of x and y are 1:1. Wallin discloses a high performance electro-catalyst, which is itself active as the cathode in a fuel cell ([0006]) wherein the cathode composition of the reaction product is YSZ and PrCoO3. It would have been obvious to one of ordinary skill within the at the time of the effective filling date of the invention to use the cathode active material from Wallin within Katagiri because the cathode has good performance, indicating that this phase is itself not only a good conductor but also a good catalyst for oxygen activities ([0006]). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the cathode active material from Wallin within Katagiri as a mere combining prior art elements according to known methods to yield predictable results i.e. active material for a fuel cell (see MPEP 2143 I (A)). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0089749 and US 2012/0270139 (as cited within IDS).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724